         Case 5:21-cv-00172-NIQA Document 10 Filed 04/09/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAMELL SCOTT HURDLE                             :
    Plaintiff                                   :
                                                :
       v.                                       :      CIVIL ACTION NO. 21-CV-172
                                                :
KYLE RUSSELL, et al.,                           :
     Defendants                                 :

                                           ORDER

       AND NOW, this 9th day of April, 2021, upon consideration of Plaintiff Ramell Scott

Hurdle’s Amended Complaint (ECF No. 7), it is hereby ORDERED that:

       1.      The Clerk of Court is DIRECTED to terminate Prime Care Medical as a

Defendant.

       2.      The Amended Complaint is DISMISSED IN PART WITH PREJUDICE AND

IN PART WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state

a claim as follows: all Fourth Amendment and Eighth Amendment claims are DISMISSED

WITH PREJUDICE and all “official capacity” claims against all Defendants are DISMISSED

WITHOUT PREJUDICE. All other claims will be served for a responsive pleading.

       3.      The Clerk of Court shall issue summonses to all remaining Defendants. Service of

the summonses and the Complaint shall be made upon the Defendants by the U.S. Marshals

Service. Hurdle will be required to complete USM-285 forms so that the Marshals can serve the

Defendants. Failure to complete those forms may result in dismissal of this case.

       4.      All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party acting pro se). Service may be
         Case 5:21-cv-00172-NIQA Document 10 Filed 04/09/21 Page 2 of 3




made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show the

day and manner of service. An example of a certificate of service by mail follows:

                    “I, (name), do hereby certify that a true and correct copy
                    of the foregoing (name of pleading or other paper) has
                    been served upon (name(s) of person(s) served) by
                    placing the same in the U.S. mail, properly addressed,
                    this (day) of (month), (year).
                    ____________________________________
                       (Signature)”

       5.      Any request for court action shall be set forth in a motion, properly filed and served.

The parties shall file all motions, including proof of service upon opposing parties, with the Clerk

of Court. The Federal Rules of Civil Procedure and Local Rules are to be followed. Hurdle is

specifically directed to comply with Local Civil Rule 7.1 and serve and file a proper response to

all motions within fourteen (14) days. Failure to do so may result in dismissal.

       6.      Hurdle is specifically directed to comply with Local Rule 26.1(f) which provides

that “[n]o motion or other application pursuant to the Federal Rules of Civil Procedure governing

discovery or pursuant to this rule shall be made unless it contains a certification of counsel that the

parties, after reasonable effort, are unable to resolve the dispute.” Hurdle shall attempt to resolve

any discovery disputes by contacting Defendants’ counsel directly by telephone or through

correspondence.

       7.      No direct communication is to take place with the United States District Judge or

United States Magistrate Judge with regard to this case. All relevant information and papers are

to be directed to the Clerk of Court.

       8.      In the event a summons is returned unexecuted, it is Hurdle’s responsibility to ask

the Clerk of Court to issue an alias summons and to provide the Clerk with the Defendant’s correct

address, so service can be made.
                                                  2
         Case 5:21-cv-00172-NIQA Document 10 Filed 04/09/21 Page 3 of 3




       9.      The parties should notify the Clerk’s Office when there is an address change.

Failure to do so could result in court orders or other information not being timely delivered,

which could affect the parties’ legal rights.


                                                BY THE COURT:


                                                /s/ Nitza I. Quiñones Alejandro
                                                NITZA I. QUIÑONES ALEJANDRO
                                                Judge, United States District Court




                                                  3
